Citation Nr: 1412652	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-38 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease, L5-S1 (lumbar spine disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1992.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a hearing before a Decision Review Officer (DRO) in his November 2008 notice of disagreement; however, he withdrew this request in an April 2010 written statement and has not submitted another request for a DRO hearing since that time.  As such, the Board finds that there is no pending DRO hearing request.

A review of the Virtual VA and VBMS electronic claims files reveals a January 2014 appellate brief and additional evidence of the Veteran's ongoing VA treatment (both Virtual VA).  The RO's November 2012 supplemental statement of the case reflects consideration of the VA treatment records.


FINDING OF FACT

The Veteran's degenerative disc disease, L5-S1 is not productive of forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for degenerative disc disease, L5-S1 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5010-5242 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notification letter in February 2008, prior to the initial decision on the claim in May 2008, as well as in December 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The February 2008 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The February and December 2008 letters provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  Specifically, he was informed of types of evidence that might show such a worsening, including information about ongoing treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him.  The February 2008 notice letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Board notes that the Veteran indicated that he reported for an April 2010 VA examination for his lumbar spine disability, but there was some confusion, and he was not afforded a VA examination that day.  He reported that he did have x-rays taken.  See August 2010 substantive appeal (VA Form 9).  While the record otherwise reflects that the Veteran failed to appear for his April 2010 VA examination, he was later afforded another VA examination in October 2012.  In addition, while VA treatment records starting from January 2010 do not contain an x-ray report from the reported day, the Board observes that the October 2012 VA examiner noted the history of arthritis in the examination report, which is also shown in radiology reports of record.  Thus, any additional information in this regard, to the extent it is outstanding, is not pertinent to the present appeal.  Thus, there is no prejudice to the Veteran in proceeding with adjudication of his claim.  The Veteran has not otherwise identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran and his representative.

The Veteran was afforded VA examinations in March 2008 and October 2012 in connection with his current claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination and fully address the rating criteria that are relevant to rating the disability in this case.  To the extent the Veteran's representative argues in the January 2014 brief that the March 2008 VA examiner did not record the Veteran's pain limiting range of motion, the Board notes that the Veteran did report a history of pain after strenuous activities at that time.  He was also provided an additional VA examination in October 2012, during which this symptomatology was specifically recorded after testing, with associated range of measurement findings.  Thus, the Board finds that there is adequate medical evidence to allow the Board to make a fully informed determination in this case.  Id.  

The Board also notes the representative's concern that the March 2008 VA examiner did not review the claims file, and it is unclear whether the October 2012 VA examiner reviewed the claims file; however, the examiners did review the Veteran's own medical history and complaints and performed a physical examination that sufficiently addressed the rating criteria.  Indeed, the Court has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with a statement of the case (SOC) and supplemental SOC which informed them of the laws and regulations relevant to the claim.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as in this case, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   In this case, as explained below, a uniform evaluation is warranted.
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to a higher evaluation for his service-connected lumbar spine disability, which is currently assigned a 20 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5010 for traumatic arthritis indicates that the disorder is rated as degenerative arthritis under Diagnostic Code 5003.  In this case, this evaluation assigned indicates that the disability was rated as analogous to degenerative arthritis of the spine.  See Diagnostic Codes 5003, 5010, 5242; 38 C.F.R. § 4.59.

Diagnostic Code 5003 states that the severity of degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion of the specific joint(s) is present, but noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).

Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries to the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.   See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.
An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2). 

In this case, VA treatment records beginning around July 2006 show a history of chronic back pain.  See, e.g., July 2006; May 2009; August 2012 VA treatment records.  The Veteran was afforded a VA examination in March 2008, during which he complained of symptoms including pain localized to the lower back without radiation, as well as stiffness on arising; he did not use an assistive device.  He reported flare-ups with strenuous activities, lasting for two to three days at a time with a 25 percent reduction in function during those times.  He indicated that, in more recent years, the pain was a little less frequent because he was "just a little bit more careful now."  He reported being able to sit for three to four hours, stand thirty to forty minutes, and walk one half to one block at a time; he also reported experiencing minimal effects on his employment and activities of daily living.  He denied periods of incapacitation in the past twelve months.  On physical examination, range of motion testing revealed forward flexion to 80 degrees, as well as full lumbar spine range of motion measurements otherwise.  On repetitive use, there was no increased limitation of motion due to weakness, fatigability, or incoordination.  The Veteran was able to enter and exit a chair and the examination table with minimal difficulty.  His gait was normal, and the lumbar spine showed normal lordosis without paraspinal muscle spasm or tenderness.  He was able to heel and toe walk well and had no straight leg raising pain and no sciatic tension signs.  Reflexes were 1+ and symmetric in both the knee and the ankle; motor strength was 5/5, and sensation was intact to light touch throughout the lower extremities.  The diagnosis was degenerative joint disease, lumbar spine (L5-S1) and small left parcentral disk extrusion at L5-S1, as noted in an April 2007 MRI report reviewed and included in the current examination report.

Thereafter, the Veteran was approved by his VA treatment provider for fee-based physical therapy through the Northeast Alabama Regional Medical Center.  During an August 2008 intake evaluation, he reported a history of chronic problems with his lower back which had progressively increased in severity over the last year, as well as radiating pain into the left buttock and hip.  He reported that he continued to work at the Army Depot, was moderately limited with yard work, and used a TENS unit at home, which somewhat helped control the pain.  On physical examination, the Veteran was independent with gait without an assistive device, and was sitting in a slouched posture.  Range of motion testing in standing revealed low back flexion to 15 degrees with increased left lower extremity and low back pain, as well as reduced, but present, movement in extension (with pain) and left and right side bending (with tightness).  The examiner noted that the Veteran had no abnormal movement patterns, but had mild guarding during low back motion to prevent increased pain.  Muscle strength testing of the lower extremities was slightly decreased in measurements of the ankles, knees, and hips of either 4, 4-, with one 5/5 measurement.  Neurovascular testing revealed normal light touch sensation through both lower extremities.  There were radiating symptoms with deep palpation.  The assessment was low back pain, with a suggested plan to decrease pain, increase range of motion and strength, and improve flexibility and function with all activities.

In December 2008, the Veteran reported to the emergency room of the Gadsden Regional Medical Center (RMC) for complaints of foot pain of a several week duration.  At that time, it was noted that the Veteran was able to ambulate independently and could perform activities of daily living without assistance.  On neurological examination, he denied numbness or tingling and moved all four extremities with equal strength.  On additional neurological examination, cranial nerves 2-12 were grossly intact, and it was noted that there were no motor or sensory deficits.  See December 2008 Gadsden RMC treatment records.

The Veteran sought further treatment that same month, reporting a several month history of lower extremity pain.  He was diagnosed with severe aortoiliac occlusive disease with rest pain on the dorsum of the foot on the left side and marked vascular insufficiency and early skin changes suggesting pregangrenous changes, hypertension, and tobacco use and underwent surgery for aortofemoral bypass.  See December 2008 Riverview RMC treatment records.  Parenthetically, the Board notes that the RO denied the Veteran's claim for service connection for peripheral vascular disease, previous surgical grafting, and stenting of the lower extremities (also claimed as aortoiliac occlusive disease and poor circulation) in October 2010.

In a June 2010 written statement, the Veteran reported a history of pain in his back, among other areas.  He stated that a doctor told him that he had poor circulation in his legs, which is why his back, legs, and foot hurt him.  He indicated that, even two years after surgery, he continued to have problems with sensitive toes and his legs aching, which made it hard for his body to completely balance; he reported that he used a cane because he did not want to lose his balance.

The Veteran was afforded another VA examination in October 2012, during which he complained of increased severity of his chronic lumbar pain, increased stiffness, especially in the morning, and increased difficulty with bending/lifting at work.  He denied flare-ups impacting the function of his back.  On examination, range of motion testing revealed forward flexion to 55 degrees with pain starting at 45 degrees, as well as reduced, but present movement in the other range of motion measurements, with pain at the end of movement.  On repetitive use, there was no additional limitation of motion or other functional loss besides pain on movement.  There was tenderness to palpation over the spine in the lumbar area, but no palpable muscle spasm or guarding.  Muscle strength was full without signs of atrophy.  Sensory and reflex examinations yielded normal results, with the exception of slightly decreased (1+ hypoactive) deep tendon reflexes in the knees and ankles bilaterally; straight leg raise testing was negative bilaterally.  The examiner found that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy, or any other neurologic abnormalities or findings related to the lumbar spine disability.  The examiner also noted that the Veteran did not have intervertebral disc syndrome, and he did not use any assistive device as a normal mode of locomotion.  The diagnosis continued as degenerative disc disease; the examiner noted that results of imaging studies of the lumbar spine showing arthritis were available and that there were no other significant diagnostic test findings or results.
In the January 2014 written appellate brief, the Veteran's representative argued that the Veteran was entitled to a higher evaluation based on incapacitating episodes prior to the March 2008 VA examination.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 20 percent for his lumbar spine disability.  As a preliminary matter, the Board notes that the Veteran is already in receipt of the maximum schedular evaluation for this disability under Diagnostic Codes 5003 and 5010 for degenerative arthritis, and Diagnostic Code 5003 directs that degenerative arthritis will be rated under the appropriate diagnostic codes for limitation of motion where compensable, as applicable here.  

Nevertheless, the Board also finds that the Veteran is not entitled to a higher evaluation under Diagnostic Code 5242.  In this regard, the March 2008 VA examination revealed forward flexion to 80 degrees, and the October 2012 VA examination showed forward flexion to 55 degrees (45 degrees with pain).  The Board acknowledges the August 2008 physical therapy treatment record showing lumbar range of motion decreased in flexion to 15 degrees with increased left lower extremity and low back pain; however, this isolated measurement is not indicative of an actual or functional overall disability picture consistent with the 40 percent rating criteria when reviewing the record in its entirety, as discussed above.  Significantly, both VA examination flexion measurements are consistent with the 20 percent evaluation assigned and do not meet the criteria for the 40 percent evaluation, even considering the measurements when pain starts.  Thus, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran has forward flexion limited to 30 degrees or less.

Moreover, the Veteran has not been shown to have favorable ankylosis of the entire thoracolumbar spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the aforementioned range of motion findings, the Veteran's lumbar spine is not fixated or immobile.  While the noted ranges of motion were limited by pain, these findings are consistent with and fully contemplated by the 20 percent rating currently assigned.

In addition, there is no indication that the Veteran has had incapacitating episodes meeting the durational requirement for a rating under the intervertebral disc syndrome rating criteria noted above.  The Board acknowledges the argument of the Veteran's representative submitted in the January 2014 brief that the Veteran had incapacitating episodes prior to the March 2008 VA examination.  However, there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for his lumbar spine disability.  In fact, the Veteran specifically denied periods of incapacitation in the past year during the March 2008 VA examination.  As such, to the extent this criteria is for application, the Veteran has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board further finds that a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his already service-connected lumbar spine disability.  See Bierman v. Brown, 6 Vet. App. 125, at 129-32 (1994).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Veteran endorsed radiating pain into the left buttock and hip at the time of the August 2008 physical therapy treatment; however, he denied radiating pain during the March 2008 VA examination, as well as numbness and tingling during the December 2008 Gadsden RMC examination.  While the August 2008 physical therapy intake evaluation revealed slightly decreased muscle strength measurements of the lower extremities, as well as radiating symptoms with deep palpation, neurovascular testing revealed normal sensation through both lower extremities, and no diagnosed neurological abnormalities or findings were provided.  

In addition, neurological examinations performed as part of both VA examinations did not reveal any motor/muscle, sensory, or reflex abnormalities, with the exception of slightly decreased deep tendon reflexes in the bilateral knees and ankles.  The December 2008 neurological examination at the Gadsden RMC yielded similar neurological results, as discussed above.  Thereafter, the October 2012 VA examiner found that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy, or any other diagnosed neurologic abnormalities or findings related to the lumbar spine disability.  Moreover, the record does not suggest that the Veteran's vascular problems in his lower extremities, as discussed above, are neurological in nature.  In fact, a September 2010 VA examiner determined that the Veteran's claimed and diagnosed lower extremity disorder was not secondary to the service-connected lumbar spine disability, noting that bilateral iliac occlusive disease is commonly caused by tobacco use and atherosclerosis.  See also December 2008 Riverview RMC treatment records.  Thus, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran suffers from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's back is contemplated in the currently assigned 20 percent evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the March 2008 VA examiner noted there was no increased limitation of motion due to weakness, fatigability, or incoordination on repetitive use, and the October 2012 VA examiner noted pain on movement, but no other additional functional loss or additional limitation of motion after repetitive use.  The August 2008 physical therapy evaluation does not contain results of any repetitive use testing.  The Board does acknowledge the Veteran's June 2010 report of use of a cane to assist with his balance; however, the record shows the Veteran did not use an assistive device on other evaluations of record, and the Veteran reported that use of the cane was to assist with balance problems due to leg and toe pain following his December 2008 surgery for nonservice-connected disorders, as discussed above.  As such, the disability does not more nearly approximate the criteria for the 40 percent evaluation.  The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 20 percent for degenerative disc disease, L5-S1.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's chief complaint of pain is fully considered in the assignment of the 20 percent disability evaluation, as discussed above.  There are higher ratings available under other diagnostic codes, but the Veteran's disability is not productive of such manifestations.  While the Veteran did have surgery and reported use of a cane, these factors are related to his nonservice-connected vascular disorder, as discussed above, and do not support the threshold factor for extraschedular consideration of the lumbar spine disability.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease, L5-S1 is denied.



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


